Clare C. Hosmer brought an action in the Circuit Court for Sarasota County against T. R. Martin in assumpsit. The declaration contained five common law counts to which the defendant interposed two pleas, one appropriate to the action and the other not.
There was a trial but the record contains neither verdict nor judgment. It discloses that a motion for a new trial was made by the defendant and the court overruled it. Thereupon the defendant took a writ of error. When no final judgment appears in the record proper, the writ of error will be dismissed by the appellate court sua sponte. See Flournoy v. Interstate Elec. Co., 61 Fla. 214, 55 So. R. 983; Strouse v. Hall, 62 Fla. 394, 56 So. R. 946; Zaring v. Humphreys, 68 Fla. 6, 65 So. R. 665.
Neither the record proper nor the bill of exceptions discloses either verdict or judgment so the writ of error is dismissed. *Page 486 
It is so ordered.
TERRELL, C. J., AND BROWN, J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.